UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

CLAYTON C. SWAN,

                      Plaintiff,                   6:18-cv-06293-MAT
          -v-                                      DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,


                  Defendant.
____________________________________


                                   INTRODUCTION

     Clayton    C.    Swan    (“Plaintiff”),      represented     by   counsel,

brings this action under Title II of the Social Security Act

(“the Act”), seeking review of the final decision of the Acting

Commissioner     of    Social        Security     (“the     Commissioner”      or

“Defendant”)    denying      his   application    for     Disability   Insurance

Benefits (“DIB”). The Court has jurisdiction over the matter

pursuant to 42 U.S.C. § 405(g). Presently before the Court are

the parties’ competing motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

For the reasons set forth below, Plaintiff’s motion is denied,

and Defendant’s motion is granted.

                             PROCEDURAL BACKGROUND

     On    September    1,     2015,   Plaintiff    protectively       filed   an

application for DIB, alleging disability as of November 1, 2014,

due to acid reflux, edema in both legs, blindness in the left

eye, and a hernia. Administrative Transcript (“T.”) 62-63. The
claim was initially denied on November 6, 2015. T. 77-87. At

Plaintiff’s request, a hearing was conducted on January 11, 2017,

in Rochester, New York by administrative law judge (“ALJ”) Paul

Greenberg. Plaintiff appeared with his attorney and testified. A

vocational expert (“VE”) also testified. T. 29-61. The ALJ issued

an unfavorable decision on April 7, 2017. T. 11-25. Plaintiff

appealed    the    decision          to       the       Appeals    Council,   which    denied

Plaintiff’s request for review on February 16, 2018, making the

ALJ’s decision the final decision of the Commissioner. T. 1-5.

This action followed.

                                    THE ALJ’S DECISION

     The    ALJ        applied        the       five-step          sequential     evaluation

promulgated       by    the     Commissioner              for     adjudicating    disability

claims.    See     20     C.F.R.          §    404.1520(a).          Initially,      the    ALJ

determined that Plaintiff met the insured status requirements of

the Act through December 31, 2018. T. 16.

     At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since

November 1, 2014, the alleged onset date. Id.

     At    step    two,       the    ALJ      determined          that   Plaintiff    had   the

following “severe” impairments: idiopathic peripheral neuropathy,

diabetes type II, obesity, and vision impairment. Id. The ALJ

also noted Plaintiff’s diagnoses of umbilical and ventral hernia,

hypertension, gout, GERD, and severe obstructive sleep apnea.

                                                    2
However, the ALJ determined there was no evidence in the record

that these impairments caused more than minimal limitations on

Plaintiff’s ability to perform basic work activities and thus

were all nonsevere. T. 16-17.

      At step three, the ALJ found that Plaintiff’s impairments

did not singularly or in combination meet or medically equal the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. T. 17. The ALJ specifically considered

Listings   2.00     (Special       Senses       and    Speech),        9.00     (Endocrine

Disorders), and 11.00 (Neurological Disorders).

      Before proceeding to step four, the ALJ found that Plaintiff

retained   the    residual     functional         capacity       (“RFC”)       to   perform

sedentary work as defined in 20 C.F.R. § 404.1567(a), with the

following additional limitations: can occasionally climb ramps

and   stairs,     kneel,   crouch,        and     crawl;      cannot      perform         work

climbing ladders, ropes, and scaffolds; must avoid concentrated

exposure   to    vibrations,       as     well    as     work    around        unprotected

heights    or    moving    mechanical           parts;    can        operate    motorized

equipment as part of a job, but cannot operate motor vehicles on

public roads      as   part   of    his     work;      must     be    able to       sit   for

5 minutes after standing for 25 minutes, or stand for 5 minutes

after sitting for 25 minutes, but can continue working in either

position. T. 17.



                                            3
         At step four, the ALJ relied on the VE’s testimony to find

that Plaintiff was capable of performing his past relevant work

as   a       CAD   designer.        T.    20.    The    ALJ   accordingly      found    that

Plaintiff was not disabled as defined in the Act. Id.

                                         SCOPE OF REVIEW

         A    district          court     may     set     aside   the       Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003).

The district court must accept the Commissioner’s findings of

fact, provided that such findings are supported by “substantial

evidence”          in     the     record.        See    42    U.S.C.    §    405(g)     (the

Commissioner’s            findings        “as    to     any   fact,    if   supported    by

substantial             evidence,        shall    be     conclusive”).        “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Shaw v. Chater, 221

F.3d 126, 131 (2d Cir. 2000) (quotation omitted). The reviewing

court nevertheless must scrutinize the whole record and examine

evidence that supports or detracts from both sides. Tejada v.

Apfel, 167 F.3d 770, 774 (2d Cir. 1998) (citation omitted). “The

deferential standard of review for substantial evidence does not

apply        to    the    Commissioner’s          conclusions     of    law.”    Byam    v.



                                                  4
Barnhart, 336 F.3d 172, 179 (2d Cir. 2003) (citing Townley v.

Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

                                    DISCUSSION

      Plaintiff       contends     that      remand    is        warranted      for     the

following    reasons:       (1)    the    ALJ   failed      to    properly      evaluate

Listing   11.14B      at    step    three,      resulting        in     a    finding    not

supported     by     substantial         evidence;    (2)        the    ALJ’s    RFC     is

unsupported     by    substantial         evidence;    (3)       the     ALJ    erred    in

rejecting the opinion of Plaintiff’s treating source by failing

to give good reasons, as required by the treating physician rule;

(4) the ALJ erred in assigning limited weight to a portion of the

consultative examiner’s opinion, based on his own lay opinion;

(5) the ALJ failed at step four to properly evaluate whether

Plaintiff was capable of performing his past relevant work; and

(6) the ALJ failed to properly evaluate Plaintiff’s past relevant

work in comparison to the Dictionary of Occupational Titles. For

the   reasons       set    forth   below,       the   Court       finds      Plaintiff’s

arguments    without       merit   and     affirms    the    Commissioner’s           final

determination.

I.    The ALJ Properly Evaluated the Medical Opinions of Record
      (Plaintiff’s Points III and IV)

      Plaintiff argues the ALJ erred in rejecting the opinion of

Plaintiff’s treating neurologist, Dr. Philip D. Vitticore and

further     erred     in    rejecting       a   portion      of        the   opinion     of


                                            5
consultative examiner, Dr. Harbinder Toor. For the reasons set

forth below, the Court finds these arguments lack merit.

       A.      The ALJ Properly Evaluated the Opinion                                  of    Treating
               Neurologist Dr. Philip D. Vitticore

       The    ALJ    provided         a    thorough       summary          of    Dr.    Vitticore’s

treatment notes in his decision. See T. 18-19. Plaintiff’s first

appointment         with    Dr.       Vitticore          was     on    June        19,       2015.    A

neurological examination performed that day showed Plaintiff had

minimal      distal        reaction         to     touch       and     vibration,             and    an

independent gait. The EMG study showed evidence of sensory motor

polyneuropathy.         The      ALJ       noted       that    Dr.     Vitticore            diagnosed

Plaintiff with idiopathic peripheral neuropathy and diabetes type

II and prescribed gabapentin. T. 18. At a follow up visit on July

17,    2015,    Plaintiff         reported         the    gabapentin             was    helping       to

somewhat      alleviate         his       pain   and     Dr.   Vitticore           increased         the

dosage. T. 18-19. The ALJ noted that Plaintiff failed to follow

up    with   Dr.     Vitticore         in    four      months,        as    advised.         Instead,

Plaintiff      returned         the       following      year,    on        May    9,       2016,    and

Dr. Vitticore noted that Plaintiff was not taking the gabapentin

as prescribed because “he generally doesn’t like taking meds.”

T.    19    referring      to    T.       278.   The     ALJ     noted          that    Plaintiff’s

neurological exam was unremarkable and Dr. Vitticore prescribed a

FLEX-IT trial and bilateral stockings. Id.




                                                   6
       On December 7, 2016, Dr. Vitticore completed a treating

source statement. T. 343-46. Dr. Vitticore stated he had treated

Plaintiff a total of three times between June 2015 and May 2016.

He    also    noted     that    no       future       appointments       were       scheduled.

Dr. Vitticore stated he treated Plaintiff for neuropathy and that

to the best of his knowledge, Plaintiff’s symptoms began around

2014. T. 343. Dr. Vitticore opined Plaintiff was able to sit for

eight hours during a workday and would require the option to sit

or stand atwill. He wrote “unknown” for Plaintiff’s ability to

stand and walk during an eight-hour workday. Dr. Vitticore opined

Plaintiff      did    not   need     a     cane     or    other    assistive        device    to

ambulate effectively. T. 344. He opined Plaintiff had no known

impairments in his hands and was able to occasionally use his

feet    for    foot     controls.        T.     345.      Dr.     Vitticore     noted      that

Plaintiff      had    abnormal       EMG      and   nerve       conduction      testing      and

reported significant symptoms. Dr. Vitticore further noted that

Plaintiff      had     no      known       impairments           relating      to    postural

activities      or    environmental            limitations.        T.    345-46.      He   also

opined that Plaintiff’s symptoms would likely cause him to be

“off task” more than twenty-five percent of a typical workday and

that Plaintiff would likely be absent from work more than four

days per month due to his impairments or treatment. T. 343.

       In     his     decision,        the      ALJ      gave      “little”      weight       to

Dr.    Vitticore’s      opinion.         The    ALJ      noted    that   Dr.    Vitticore’s

                                                7
opinion was in the form of a “checklist-type” statement with no

narrative explaining the severe functional limitations. T. 20. He

further noted that Dr. Vitticore treated Plaintiff a total of

three times, with no further treatment scheduled, and thus, it

appeared his treating relationship with Plaintiff was limited.

Id.

      Plaintiff     argues       the    ALJ’s     decision     to    afford    “little”

weight to Dr. Vitticore’s opinion was erroneous and not supported

by substantial evidence. In particular, Plaintiff contends that

the   ALJ    failed      to     provide       “good     reasons”       for     rejecting

Dr.   Vitticore’s        opinion,       in   accordance       with     the     “treating

physician rule.” The Court disagrees.

       Under the Commissioner’s regulations in place at the time

the ALJ issued his decision, a treating physician’s opinion is

generally    entitled      to    controlling        weight     where     it    is    well-

supported     by    medically          acceptable       clinical     and      laboratory

diagnostic techniques and where it is not inconsistent with the

other substantial evidence of record. See Green-Younger, 335 F.3d

at 106. If an ALJ assigns less than controlling weight to a

treating    physician’s         opinion      because     it   does    not     meet    this

standard, the ALJ must “comprehensively set forth [his or her]

reasons     for    the   weight        assigned    to    a    treating       physician’s

opinion.” Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004).

When determining what weight to afford a treating physician’s

                                             8
opinion, the ALJ is required to consider “the length of the

treatment      relationship     and   the   frequency   of    examination;     the

nature and extent of the treatment relationship; the relevant

evidence,      particularly medical         signs and   laboratory       findings,

supporting the opinion; the consistency of the opinion with the

record as a whole; and whether the physician is a specialist in

the area covering the particular medical issues.” Burgess v.

Astrue,    537    F.3d   117,   129   (2d    Cir.   2008)    (quotation     marks,

alterations, and citations omitted). However, the ALJ need not

expressly      discuss   each    of    these    factors,     so   long    as   his

“reasoning and adherence to the regulation are clear.” Atwater v.

Astrue, 512 F. App’x 67, 70 (2d Cir. 2013) (citing Halloran v.

Barnhart, 362 F.3d 28, 31–32 (2d Cir. 2004)).

     The record indicates Plaintiff was treated by Dr. Vitticore

a total of three times. In his decision, the ALJ discussed all

three     of     these   treatment      appointments,        along   with      the

corresponding examination and diagnostic findings. See T. 18-19.

The ALJ found that these notes and findings, along with other

objective medical evidence in the record, were not consistent

with Plaintiff’s allegations of the severity of his symptoms of

diabetic neuropathy and obesity. T. 18.

     The ALJ assigned “little” weight to Dr. Vitticore’s opinion

that Plaintiff would likely be “off task” more than twenty-five

percent of the workday and would likely be absent from work more

                                        9
than four days per month due to his impairments. He reasoned that

Dr. Vitticore provided no narrative in the “checklist-type form”

to explain such severe functional limitations. T. 20. Plaintiff

argues    that    including      a   narrative     was        unnecessary      because

Dr. Vitticore’s treatment notes were available. However, this

argument is unavailing because, as noted above, the ALJ found

Dr. Vitticore’s treatment notes did not substantiate the severity

of symptoms and limitations Plaintiff had alleged. Furthermore,

where    a   treating     physician’s        opinion     is     “not    particularly

informative”      and    is   inconsistent     with    other     evidence       in   the

record, it “does not sustain controlling weight.” Halloran, 362

F.3d at 32.

     The ALJ further noted that Plaintiff had seen Dr. Vitticore

only three       times   prior to    Dr.     Vitticore    giving        his    opinion.

T. 20. As Plaintiff points out, “there is no arbitrary, minimum

period of treatment by a physician” before he or she is able to

obtain a longitudinal picture of an alleged impairment to warrant

controlling weight under the Regulations. Wilson v. Colvin, 213

F.   Supp.3d      478,    484    (W.D.N.Y.      2016)         (citing     20    C.F.R.

§ 404.1527(c)(2)(i) (internal quotation marks omitted)). Instead,

an ALJ should “focus on the nature of the ongoing physician-

treatment relationship, rather than its length.” Id. (quoting

Simmons v. U.S.R.R. Ret. Bd., 982 F.2d 49, 55 (2d Cir. 1992)).

Here, the ALJ did just that, noting that Dr. Vitticore pointed

                                        10
out in his opinion that he had examined Plaintiff only three

times over the course of a year and that no further treatment had

been scheduled. T. 20 referring to T. 343. The ALJ permissibly

found that Dr. Vitticore’s treating relationship with Plaintiff

appeared to be limited. See Feliciano v. Berryhill, No. 6:16-cv-

06311(MAT),    2017       WL    3537130,    at    *3   (W.D.N.Y.         Aug.    17,    2017)

(finding    that     ALJ       properly    applied      the    regulation’s           express

instructions        to     consider        “the    length          of    the      treatment

relationship and the frequency of examination and the nature and

extent of the treatment relationship” in determining the opinion

of plaintiff’s psychiatrist was entitled to “little” weight where

the opinion was issued after only two visits and the doctor

merely checked off boxes and provided little narrative) (citing

20   C.F.R.     §        404.1527(c)(2)(i)         (internal            quotation       marks

omitted)).

     Based on the foregoing, the Court finds the ALJ properly

evaluated     Dr.    Vitticore’s      opinion      in    relation         to    the    record

evidence as a whole and provided “good reasons” for assigning it

less than controlling weight. Accordingly, the Court finds remand

on this basis is not warranted.

     B.     The ALJ Properly Evaluated the Opinion of Consultative
            Examiner Dr. Harbinder Toor

     On     October       27,    2015,     Dr.    Harbinder         Toor       conducted    a

consultative        examination      of    Plaintiff.         T.    260-64.       Plaintiff


                                            11
reported that he had a history of diabetes since 2014, but he did

not check his blood sugar. Plaintiff also reported vision loss in

his left eye since 1996; a history of stroke in 1996; blurred

vision in his right eye; a history of acid reflux; sleep apnea; a

history of being overweight for many years; an abdominal hernia

for a few years; a history of diabetic neuropathy in the feet and

lower part of his legs, more marked on the right than the left; a

history of sleep difficulty; and hypertension since 2015. T. 260-

61.

      Plaintiff   reported    he   cooks   and   cleans   daily;   showers,

bathes, and dresses daily; and does laundry and goes shopping

once per week. T. 261. He reported he watches TV, listens to the

radio, reads, socializes with friends, and his hobbies include

the computer and video games. Id.

      Upon examination, Plaintiff’s vision in his right eye was

20/25, his left eye was 20/0, and together was 20/25 on a Snellen

chart at 20 feet with glasses. He appeared to be in no distress

and walked with a normal gait. He used no assistive devices and

needed no help changing for the exam. Heel to toe walking was

difficult and Plaintiff’s squat was twenty percent of full. Id.

Plaintiff’s   eyes   showed   clear    conjunctivae   and   normal   fundi.

Plaintiff had tenderness with a small bulging hernia close to the

umbilical area. His bowel sounds were normal and there were no

hepatosplenomegaly or masses. Plaintiff’s cervical spine showed

                                      12
full flexion, extension, lateral flexion bilaterally, and full

rotary movement bilaterally. Plaintiff’s lumbar spine had forward

flexion of thirty degrees, extension of zero degrees, and full

lateral flexion and bilateral rotation. Plaintiff’s straight leg

raising tests were negative bilaterally in both the sitting and

supine positions. He had a full range of motion in both upper and

lower extremities. His joints were stable and nontender. T. 262.

Plaintiff’s deep tendon reflexes were physiologic and equal in

his upper and lower extremities. He had tingling and numbness in

the lower part of his legs and feet bilaterally. He had tingling

and numbness in his hands bilaterally, but his strength was 5/5

in both his upper and lower extremities. T. 263. Plaintiff had

tenderness     and    mild     pitting-type     edema       in   his    legs    and feet

bilaterally. There was no evident muscle atrophy. Plaintiff’s

grip strength was 4/5 bilaterally and he had mild difficulty

grasping, holding, writing, tying shoe laces, zipping a zipper,

buttoning a button, manipulating a coin, and holding objects. Id.

      Dr.    Toor     opined    that   Plaintiff         had     moderate      to       marked

limitations     walking      and   standing     a    long      time    and   bending        or

lifting. He further opined that Plaintiff had moderate limitation

doing      routines    requiring       fine   visual        acuity,      and        a     mild

limitation for fine motor activities bilaterally. T. 263.

      In his decision, the ALJ gave “great” weight to the portion

of   Dr.    Toor’s    opinion      pertaining       to   Plaintiff’s         significant

                                         13
difficulty walking and standing for extended periods. However,

the ALJ gave only “limited” weight to the portion of Dr. Toor’s

opinion that Plaintiff would have moderate limitation performing

work requiring fine visual acuity. T. 20. The ALJ reasoned that

Plaintiff had lived with vision loss in one eye for an extended

period and was able to sustain employment and a full range of

activities of daily living, notwithstanding the impairment. Id.

Furthermore, the ALJ noted that the medical evidence of record

indicated    sparse     treatment       for    Plaintiff’s     vision    impairment

since the alleged onset date, and that Plaintiff regularly drives

a car. T. 19.

      Plaintiff argues the ALJ erred by using his own lay opinion

when giving “limited” weight to the portion of Dr. Toor’s opinion

relating to Plaintiff’s vision. For the reasons set forth below,

the Court finds no error with the ALJ’s weighing of Dr. Toor’s

opinion.

      An ALJ is permitted to discount portions of a consultative

examiner’s    opinion    where     it    is    not   supported   by     the   medical

evidence of record. See Christina v. Colvin, 594 F. App’x 32, 33

(2d   Cir.    2015)   (ALJ    did       not    commit     reversible     error   “by

dismissing     a   portion    of    the       opinion    of   [the]    consultative

examiner”). See also Walker v. Colvin, No. 3:15-CV-465 (CFH),

2016 WL 4768806, at *10 (N.D.N.Y. Sept. 13, 2016) (“[A]n ALJ may

properly     credit   those   portions         of    a   consultative    examiner’s

                                          14
opinion which the ALJ finds supported by substantial evidence of

record     and     reject    portions     which      are    not    so    supported.”)

(quotation omitted). Furthermore, an ALJ assessing a disability

claim is required to “weigh all of the evidence available to make

an RFC finding that [is] consistent with the record as a whole.”

Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). The ALJ’s

finding need “not perfectly correspond with any of the opinions

of medical sources.” Id.; see also O’Neil v. Colvin, No. 13-CV-

575-JTC, 2014 WL 5500662, at *6 (W.D.N.Y. Oct. 30, 2014) (“the

ALJ’s finding need not track any one medical opinion”); Breinin

v. Colvin, No. 5:14-CV-01166(LEK TWD), 2015 WL 7749318, at *3

(N.D.N.Y. Oct. 15, 2015), report and recommendation adopted, 2015

WL 7738047 (N.D.N.Y. Dec. 1, 2015) (“It is the ALJ’s job to

determine     a    claimant’s    RFC,   and    not    to    simply      agree   with   a

physician’s opinion.”).

     The Court finds no error in the ALJ’s decision to credit

portions      of    Dr.     Toor’s   opinion      that      were   supported      with

substantial evidence from the record, while discounting portions

that were inconsistent with the record. Comparing the record as a

whole    to   Dr.   Toor’s     opinion,    the    ALJ      considered     Plaintiff’s

testimony that he is able to stand for thirty minutes at a time,

but then must sit down and that he can walk for about thirty

minutes at a time. See T. 18. The ALJ also noted Dr. Vitticore’s

treatment notes indicating Plaintiff had idiopathic peripheral

                                          15
neuropathy    and       that       he   received    some    relief     of     pain    from

gabapentin. T. 18-19. This evidence of record supports the ALJ’s

decision to fully credit Dr. Toor’s opinion regarding Plaintiff’s

limited ability to stand and walk for long periods of time.

Conversely,       Dr.        Toor’s     opinion     regarding      the      impact     of

Plaintiff’s vision on his ability to perform work requiring fine

visual acuity is not supported by substantial evidence of record,

as the ALJ noted. The Court notes that Plaintiff reported to

Dr. Toor he had vision loss in his left eye since 1996. T. 260.

Despite    this     vision         loss,     Plaintiff     testified     he     did   CAD

(computer aided design) work for a company between 2002 and 2004,

which involved working at a desk computer. T. 43. Furthermore, as

the ALJ noted, Plaintiff has received sparse treatment for his

vision impairment during the relevant period and continues to

perform a full range of activities of daily living that include

driving,   watching          TV,    playing    video     games   and    being    on    his

computer. T. 19-20. The Court finds the ALJ adequately supported

his decision to discount a portion of Dr. Toor’s opinion. See

Christina,    594       F.    App’x     at    33.   Accordingly,       remand    is   not

warranted on this basis.

II.   The ALJ’s Step Three Finding Is Supported by Substantial
      Evidence (Plaintiff’s Point I)

      Plaintiff argues the ALJ failed to properly evaluate Listing

11.14B at step three, resulting in a finding not supported by


                                              16
substantial     evidence.   In    particular,      Plaintiff     argues    that

(1) the ALJ failed to properly synthesize evidence that supports

a finding that Plaintiff meets Listing 11.14B; and (2) the ALJ

failed to properly develop the record by obtaining an expert

opinion as to whether Plaintiff meets Listing 11.14B. For the

reasons set forth below, the Court finds these arguments lack

merit.

      At step three of the sequential analysis, an ALJ determines

whether any of the claimant’s medically determinable “severe”

impairments singularly or in combination meet or medically equal

the criteria of an impairment listing in 20 C.F.R. Part 404,

Subpart P, Appendix 1 . If any impairment is of a severity to

meet or medically equal the criteria of a listing and also meets

the durational requirement set forth in 20 C.F.R. § 404.1509, the

claimant is disabled and the analysis is concluded. A claimant

has   the   burden   of   proving   his   or    her   impairments    meet    or

medically equal the requirements of a particular listing. See

Johnson v. Colvin, No. 13-CV-1055-JTC, 2014 WL 6883606, at *5

(W.D.N.Y.     Dec.   4,   2014)   (citing      Naegele   v.    Barnhart,    433

F. Supp.2d 319, 324 (W.D.N.Y. 2006) (“It must be remembered that

plaintiff has the burden of proof at step 3 that she meets the

Listing requirements.”)). An impairment that does not meet all of

the specified medical criteria of a listing does not qualify.

Sullivan v. Zebley, 493 U.S. 521, 530 (1990).

                                     17
       To establish peripheral neuropathy disability pursuant to

Listing 11.14B, the claimant has the burden of proving:

               Marked limitation (see 11.00G2) in physical
               functioning (see 11.00G3a), and in one of the
               following:

                 1. Understanding, remembering, or applying
                      information (see 11.00G3b(i)); or

                 2. Interacting     with              others          (see
                      11.00G3b(ii)); or

                 3. Concentrating,      persisting,      or
                      maintaining pace (see 11.00G3b(iii));
                      or

                   4. Adapting   or  managing           oneself       (see
                      11.00G3b(iv)).

20    C.F.R.    Part   404,     Subpart   P,   Appendix       1   §   11.14.      “Marked

limitation means that, due to the signs and symptoms of your

neurological disorder, you are seriously limited in the ability

to    independently       initiate,   sustain,     and    complete      work-related

physical activities.” Id. § 11.00(G)(2)(a).

       Plaintiff contends he meets the criteria for Listing 11.14B

because: (1) he has been repeatedly diagnosed with neuropathy;

(2)    Dr.   Toor    specifically     opined     he     has   moderate       to    marked

limitations walking and standing a long time, and bending and

lifting;     and    (3)   Dr.    Vitticore     opined    Plaintiff’s      neuropathy

symptoms were severe enough to interfere with his attention and

concentration, likely causing him to be “off task” more than

twenty-five percent of a typical workday. See T. 263, 343. The


                                          18
Court acknowledges that if the opinion of Dr. Vitticore was given

controlling      weight,     it    would    appear         Plaintiff        does     meet   the

criteria of Listing 11.14B in that he can show marked limitation

in his ability to stand and walk for a long period of time (part

1    of   the     Listing)        as   well      as        a     marked     limitation       in

concentration, persisting, or maintaining pace (part 2 of the

Listing).       However,     as    discussed          in       detail     above,      the   ALJ

permissibly      determined        that    Dr.    Vitticore’s             opinion     was   not

supported by substantial evidence and thus, was not entitled to

controlling weight. Accordingly, Plaintiff has not demonstrated

he meets both requirement prongs of the Listing.                           The Regulations

define    concentrating,          persisting,      or          maintaining     pace    as   the

ability to “focus attention on work activities and to stay on-

task at a sustained rate.” 20 C.F.R. § 404, Subpt. P, App. 1,

§ 11.00(G)(3)(b)(iii). The Court finds that substantial evidence

of record demonstrates Plaintiff has minimal, if any limitations

in   concentrating,        persisting,        or       maintaining          pace.      In   the

function    report    Plaintiff        completed           as     part    of   his     initial

application for benefits, he stated he is able to finish what he

starts, though he takes his time, and that he is able to follow

written and spoken instructions. T. 207-08. Plaintiff testified

he plays video games, does housework, watches television, looks

at the internet and emails on his computer, and cooks meals.

T. 49-50, 201. He further testified that when he feels pain and

                                           19
tenderness in his feet and lower legs, he sits down. T. 49. In

treatment notes, Dr. Vitticore noted Plaintiff was alert and

attentive.     See,       e.g.,    T. 240,    242.       Plaintiff       has    offered   no

additional evidence supporting the contention that he meets the

second set of criteria of Listing 11.14B. Accordingly, the Court

finds   Plaintiff         has     not    provided       the    evidence    necessary      to

support the finding his limitations meet or medically equal all

of the criteria of Listing 11.14B.

      Plaintiff also argues the ALJ should have further developed

the   record       with    testimony       from     a    medical     expert      regarding

Plaintiff’s        neuropathy      to    establish       whether    or    not    Plaintiff

meets Listing 11.14B. The Court disagrees.

      It is well settled than an ALJ has an affirmative duty to

develop the medical record or seek additional information where

the evidence of record is inconsistent or contradictory, or where

an evidentiary gap exists. See, e.g., Rosa v. Callahan, 168 F.3d

72, 79 (2d Cir. 1999). However, where there are no obvious gaps,

and the record presents a “complete medical history,” an ALJ is

not under      a    duty to       seek    additional          evidence    or   information

before rejecting a claim. Id.                 at 79, n. 5 (citing Perez v.

Chater, 77 F.3d 41, 48 (2d Cir. 1996). Furthermore, as noted

above, the claimant carries the burden of supplying evidence at

step three showing that the requirements of a particular listing

have been met or medically equaled. An ALJ “may . . . ask for and

                                             20
consider opinions from medical experts on the nature and severity

of    [a    claimant’s]        impairment(s)           and     on     whether      [the]

impairment(s) equals the requirements of any impairment” in the

Listings. 20 C.F.R. § 404.1527(f)(2)(iii). However, this is an

option available to the ALJ, and not a mandate. See Carter v.

Commissioner        of    Social   Security,     No.    06-CV-186C(F),           2008   WL

1995122, at *5 (W.D.N.Y. May 6, 2008).

      At step three, the ALJ found that “the medical evidence

falls short of the criteria of [§ 11.00 Neurological Disorders],

and   no   medical        source   has   mentioned      findings       equivalent       in

severity to the criteria of any listed impairment, individually

or in combination.” T. 17. Throughout his decision, the ALJ noted

medical findings, treatment notes, and Plaintiff’s testimony that

supported this finding. See T. 17-19. Contrary to Plaintiff’s

assertion, there was no “gap” in the record simply because the

record did not support the finding that Plaintiff’s impairments

meet Listing 11.14B. Furthermore, Plaintiff has otherwise failed

to    identify      any     information     to   suggest           additional     expert

testimony might have led the ALJ to reach a different conclusion.

Accordingly, the Court finds the ALJ was under no duty to further

develop the record or obtain the opinion of a medical expert

before     making    his    step   three    finding.         See    Ortiz   v.   Colvin,

No. 13-CV-6463(MAT), 2014 WL 3784108 at *7 (W.D.N.Y. July 31,

2014) (ALJ did not abuse his discretion by failing to consult a

                                           21
medical expert to determine whether plaintiff’s impairments met

or medically equaled the Listings). The Court therefore finds

remand is not warranted on this basis.

III. The RFC Finding Is Supported                             by     Substantial        Evidence
     (Plaintiff’s Point II)

       Plaintiff also argues the ALJ created a highly specific RFC

finding          that    is     unsupported            by    substantial        evidence.      In

particular, Plaintiff argues there is no evidence of record to

support the specific sit/stand limitations assessed by the ALJ.

For the reasons set forth below, the Court finds this argument

lacks merit.

       As previously noted, an ALJ is required to “weigh all of the

evidence available to make an RFC finding that [is] consistent

with       the    record      as     a    whole.”      Matta,       508   F.    App’x    at   56.

Furthermore, where an ALJ makes an RFC assessment that is more

restrictive than the medical opinions of record, it is generally

not    a    basis       for   remand.       See   Castle       v.    Colvin,     No.    1:15-CV-

00113(MAT),         2017      WL   3939362,       at    *3    (W.D.N.Y.        Sept.    8, 2017)

(finding that “the fact that the ALJ’s RFC assessment did not

perfectly match Dr. Balderman’s opinion, and was in fact more

restrictive         than      that       opinion,      is    not    grounds     for    remand”);

Savage v. Comm’r of Soc. Sec., No. 2:13-CV-85, 2014 WL 690250, at

*7 (D. Vt. Feb. 24, 2014) (finding no harm to claimant where ALJ




                                                  22
adopted     an   RFC     determination     that      was    more   restrictive       than

medical source’s opinion).

      Based on the record as a whole, the ALJ found that Plaintiff

was   capable       of      sedentary     work       with        several     additional

limitations, including the option to sit for five minutes after

standing for twenty-five minutes, or stand for five minutes after

sitting for twenty-five minutes. See T. 17. According to the

Regulations,       sedentary     work    “involves          sitting,      [although]    a

certain amount of walking and standing is often necessary in

carrying     out   job     duties.    Jobs     are   sedentary       if    walking   and

standing are required occasionally and other sedentary criteria

are met.” 20 C.F.R. § 404.1567(a).

      The Court finds the portion of the RFC with which Plaintiff

takes issue is appropriately supported by both Dr. Toor’s opinion

that Plaintiff “has moderate to marked limitations walking and

standing for a long time,” (T. 263) and Plaintiff’s testimony

that he can stand or walk for thirty minutes at a time before

needing to sit down (T. 44, 47). The ALJ assigned “great” weight

to    Dr.    Toor’s        opinion      regarding          Plaintiff’s       exertional

limitations.       T.    20.   And    Plaintiff’s          own   testimony     provides

additional support for the ALJ’s findings that he requires the

option      to     change      positions        after        twenty-five      minutes.

Furthermore,       Dr.    Vitticore     opined       Plaintiff      was    capable     of

sitting for eight hours with the ability to sit or stand at will

                                          23
and also stated Plaintiff’s standing and walking limitations were

“unknown.” T. 344.

       In light of Plaintiff’s testimony and the medical evidence

described above, Plaintiff’s argument that the ALJ’s inclusion of

a sit/stand option in the RFC was reversible error lacks merit.

See Jackson v. Berryhill, No. 16-CV-33(MAT), 2018 WL 2235166, at

*3 (W.D.N.Y. May 15, 2018) (consultative examiner’s opinion and

plaintiff’s testimony provided substantial evidence to support

the sit/stand option in the RFC finding). Accordingly, the Court

finds remand is not warranted on this basis.

IV.    The ALJ Properly Evaluated Plaintiff’s Past Relevant Work
       (Plaintiff’s Points V and VI)

       Plaintiff further contends the ALJ failed at step four to

properly evaluate whether Plaintiff is capable of performing his

past   relevant      work   as    a    CAD   designer,   and   further   erred   by

failing to evaluate the position as a composite job. The Court

finds these arguments are without merit, for the reasons set

forth below.

       A.   The ALJ’s Step Four Finding Is Supported by Substantial
            Evidence

       At step four, the ALJ found that Plaintiff was capable of

performing his past relevant work as a CAD designer, as it is

generally performed in the national economy. T. 20-21. Plaintiff

argues the     ALJ    did   not       properly evaluate    or   secure   evidence

establishing that Plaintiff could perform the physical and visual

                                             24
demands of a CAD designer. Specifically, Plaintiff contends that

the ALJ failed to address how Plaintiff’s vision loss in his left

eye and blurriness in his right eye would allow him to perform

the   visually    demanding       duties    of   a     CAD   designer.   The    Court

disagrees.

      Plaintiff reported to Dr. Toor that he lost vision in his

left eye in 1996. T. 260. At the hearing, Plaintiff testified

that he recently started wearing glasses to see and read, and

that the glasses corrected the vision changes in his right eye.

T. 46. Plaintiff also testified he worked as a CAD designer from

2002 through 2004 and was a delivery driver in 2004 - both

positions held after he lost vision in his left eye in 1996.

T. 41-43. Furthermore, Plaintiff testified he is able to use a

computer. T. 38.

      The VE classified the position of CAD drafter, as generally

performed,   as   a     skilled    sedentary      position,      pursuant      to   the

Dictionary of Occupational Titles (“DOT”). T. 54. The VE further

testified that a hypothetical individual with Plaintiff’s RFC

would be able to perform work as a CAD designer, as generally

performed, but not as Plaintiff had actually performed it. T. 56.

Specifically,     the    VE   noted    that      the    occasional   on-site        and

delivery duties that Plaintiff said he did in his role as a CAD

designer eliminated the position as it was actually performed.

T. 57. The VE further testified that job duties would vary by

                                           25
employer,       but   that   the   general       title   of   CAD    designer    was

considered a (sedentary) desk job that fell within Plaintiff’s

RFC. T. 57-58.

     As    an    initial     point,    the   Court   notes    it    is   Plaintiff’s

burden to show he was unable to perform his past relevant work,

both as he had performed it and as it is generally performed in

the national economy. See 42 U.S.C. § 423(d)(2)(A); 20 C.F.R.

§§ 404.1520(f), 404.1560(b); see also Jasinksi v. Barnhart, 341

F.3d 182, 185 (2d Cir. 2003) (holding that at step four, “the

claimant has the burden to show an inability to return to her

previous    specific       job   and   an    inability   to   perform      her   past

relevant work generally”) (citations omitted).

     While the VE’s testimony supports the finding that Plaintiff

would be unable to perform his past work as a CAD designer as he

actually performed it, Plaintiff has not demonstrated that he is

unable to perform the work as generally performed in the national

economy. Furthermore, in addition to the VE’s testimony that

Plaintiff would be able to perform the work as a CAD designer, as

generally performed, the record as a whole supports the ALJ’s

step four finding. The ALJ noted that Plaintiff’s vision loss is

longstanding and that he worked as a CAD designer after losing

vision in his left eye. T. 18. Moreover, the ALJ noted that

despite needing glasses to correct blurriness in his right eye,

Plaintiff continues to drive, and that he sustains a full range

                                            26
of activities of daily living, which include using a computer,

watching      television,          and    playing       video       games.        T.     19-20.

Accordingly,        the    Court    finds     the     ALJ    properly         evaluated      the

requirements        of    Plaintiff’s      past      work,    as    a    CAD    designer      in

finding      that    Plaintiff       has      the     ability       to       perform        those

requirements as generally performed in the national economy.

       B.     Substantial Evidence Does Not Support a Finding that
              Plaintiff’s Past Relevant Work as a CAD Designer Was a
              Composite Job

       Plaintiff         further   argues      the    ALJ     erred      by     not    finding

Plaintiff’s past relevant work as a CAD designer was a composite

job.   For    the    reasons       set   forth      below,    the       Court    finds      this

argument lacks merit.

       Social Security Ruling (“SSR”) 82-61 defines composite jobs

as   those    which        have    “significant        elements         of     two     or   more

occupations and, as such, have no counterpart in the DOT.” SSR

82-61, 1982 WL 31387, at *2 (S.S.A. Jan. 1, 1982). The Social

Security Administration’s Program Operations Manual System (POMS)

states “[t]he claimant’s [past relevant work] may be a composite

job if it takes multiple DOT occupations to locate the main

duties of the [past relevant work] as described by the claimant.”

POMS DI 25005.020. Therefore, Plaintiff carries the burden at

step   four    to    demonstrate         he   is     unable    to       perform       his   past

relevant work, as actually performed or as generally performed.



                                              27
See     42    U.S.C.     §    423(d)(2)(A);         20      C.F.R.      §§   404.1520(f),

404.1560(b).

       Plaintiff testified that as a CAD designer, he occasionally

would    go    on      site    to    perform        field      measurements     or       make

deliveries. T. 43-44. The VE testified that Plaintiff would be

unable to return to his position as a CAD designer as he actually

performed it. The VE acknowledged that specific job duties will

vary    by    employer,       however    variations         in    the    performance      of

certain duties do not rise to the level of a composite job.

T. 57-58. See Weiser v. Berryhill, No. 1:16-CV-00763(MAT), 2018

WL 6011163, at *3 (W.D.N.Y. Nov. 16, 2018) (“the main duties of a

composite job will only be adequately described by multiple DOT

occupations”) (internal citation and quotation marks omitted).

Plaintiff’s past relevant work as a CAD designer, as actually

performed did not rise to the level of a composite job simply

because he occasionally performed field measurements on site or

made deliveries. The VE determined that Plaintiff’s past relevant

work was      light     work;    however,      as    generally       performed,      a   CAD

designer’s work is sedentary work. The VE determined that as

Plaintiff performed it, his past relevant work was light work;

however,      as    generally       performed,      a    CAD     designer    position     is

sedentary work. T. 55-57. Accordingly, the Court finds the ALJ’s

step four finding that Plaintiff was capable of performing his

past relevant work as a CAD designer as generally performed was

                                           28
supported by substantial evidence and further finds that remand

is not warranted.

                           CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment

on the pleadings (Docket No. 9) is denied and the Commissioner’s

motion for judgment on the pleadings (Docket No. 13) is granted.

The Clerk of Court is directed to close this case.

     SO ORDERED.

                                     S/Michael A. Telesca
                                _____________________________
                                  HONORABLE MICHAEL A. TELESCA
                                United States District Judge


Dated:    April 30, 2019
          Rochester, New York




                                 29
